The appellant was indicted and convicted in the district court of Lamar County for unlawfully manufacturing intoxicating liquor and his punishment assessed at three years confinement in the penitentiary.
The state's attorney with this court has moved to strike out the statement of facts because same is in question and answer form, and in violation of the statute which requires the statement of facts and bills of exception to be prepared in narrative form. The record discloses that the statement of facts is largely made up of questions and answers, and statements of the court and attorneys interested in the trial of the case. Art. 846, Vernon's C. C. P. requires statement of facts to be in narrative form and this court has repeatedly held that under said article it is not authorized to consider a statement of facts in question and answer form. Jacobs v. State, 92 Tex.Crim. Rep., 242 S.W. 232; James v. State,262 S.W. 500. We are therefore of the opinion that the motion should be granted, and the statement of facts stricken out.
After the elimination of the statement of facts in this case, there appear to be no other errors of record which would authorize this court to reverse the judgment of the trial court. We are therefore of the opinion that the judgment of the trial court should be and same is hereby affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.